Order entered June 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01507-CV

    HOLLY HENDERSON, FORMERLY KNOWN AS, HOLLY CITELLI, Appellant

                                               V.

            STEPHEN E. CHRISMAN AND TRACI L. CHRISMAN, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01374-2009

                                           ORDER
       We GRANT appellees’ May 28, 2015 unopposed second motion for extension of time to

file brief and ORDER the brief be filed no later than June 15, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE